468 F.2d 612
UNITED STATES of America, Plaintiff-Appellee,v.Leslie Eugene ALLEN, Defendant-Appellant.
No. 72-1460.
United States Court of Appeals,Fifth Circuit.
Oct. 24, 1972.

Philip C. Friday, Jr., Austin, Tex.  (Court-appointed), for defendant-appellant.
William S. Sessions, U. S. Atty., Jeremiah Handy, James W. Kerr, Jr., Asst. U. S. Attys., San Antonio, Tex., for plaintiff-appellee.
Before GEWIN, THORNBERRY and CLARK, Circuit Judges.
PER CURIAM.


1
Appellant was convicted by a jury on two counts charging him with knowingly passing counterfeit currency with intent to defraud, in violation of 18 U.S.C. Sec. 472.  Finding appellant's allegations of error to be without merit, we affirm the conviction.


2
First, appellant questions the sufficiency of the evidence.  Secondly, appellant asserts that the trial court erroneously permitted the Government to impeach its own witness, Holt, by means of testimony of another Government witness, Lockwood, there being no proof that Holt's testimony surprised the Government and damaged its case.  While appellant's court-appointed trial counsel,1 said nothing about the Government's use of the testimony to impeach Holt, he did object to its admission on grounds of hearsay.


3
Thirdly, appellant claims that, in addition to the limiting instruction in the court's charge, he was entitled to an instruction contemporaneous to Lockwood's testimony limiting it to its impeachment value.


4
After a very careful study of the record and consideration of the very able and vigorous presentation made to us by counsel in his oral argument and brief, we are unable to say that error was committed.


5
Affirmed.



1
 Appellant is represented by different court-appointed counsel on appeal